


Exhibit 10.7


SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT


THIS SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Sixth Amendment”), is
entered into as of August 15, 2011, by and between WELLS/FREMONT ASSOCIATES, a
Georgia joint venture ("Seller"), and LIGHTHOUSE WORLDWIDE SOLUTIONS, INC., a
California corporation ("Purchaser"). The parties hereto are sometimes jointly
called the “Parties.”
R E C I T A L S:
A.Buyer and Seller have entered into that certain PURCHASE AND SALE AGREEMENT
effective as of June 3, 2011 (“Original Purchase Agreement”), as amended by that
certain FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT dated as of July 20, 2011
(“First Amendment”), that certain SECOND AMENDMENT TO PURCHASE AND SALE
AGREEMENT dated as of July 29, 2011 (“Second Amendment”), that certain THIRD
AMENDMENT TO PURCHASE AND SALE AGREEMENT dated as of August 8, 2011 (“Third
Amendment”), that certain FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT dated
as of August 9, 2011 (“Fourth Amendment”) and that certain FIFTH AMENDMENT TO
PURCHASE AND SALE AGREEMENT dated as of August 10, 2011 (“Fifth Amendment”, the
Original Purchase Agreement, First Amendment, Second Amendment, Third Amendment,
Fourth Amendment and Fifth Amendment are collectively referred to herein as
“Purchase Agreement”), for the purchase and sale of that certain real property
more particularly described in the Purchase Agreement (the “Property”).
B.The Purchase Agreement expired as of the expiration of the Financing
Contingency Period when Buyer did not waive its financing contingency in writing
by such time.
C.Buyer and Seller desire to amend the Purchase Agreement on the terms and
conditions contained herein.
NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements hereinafter set forth, the Parties hereby agree as follows:
1.Reinstatement. The Purchase Agreement, as amended hereby, is reinstated as of
the date of this Sixth Amendment.
2.Closing Date. The Closing Date is amended to be August 25, 2011.
3.Financing Contingency. Section 6.6 of the Purchase Agreement is deleted in its
entirety and replaced with the following:
“Purchaser shall have until the Closing Date (the “Financing Contingency
Period”) in which to obtain a loan in an amount equal to ninety percent (90%) of
the Purchase Price and on such terms and conditions as are acceptable to
Purchaser and have such loan actually fund. Purchaser shall use commercially
reasonable efforts to obtain such a loan. In the event Purchaser is unable to
obtain a loan in such amount and on such terms and conditions as are acceptable
to Purchaser, or such loan fails to fund Purchaser's acquisition of the
Property, then Purchaser may, at Purchaser's sole election, either (a) terminate
this Agreement by delivering written notice of such election to Seller and
Escrow Holder no later than 5:00 pm, Pacific Time on the Closing Date, or (b)
waive the contingency set forth in this section and elect to proceed with the
Closing by delivering written notice of such election to Seller and Escrow
Holder no later than the last day of the Financing Contingency Period. If
Purchaser fails to deliver such written notice on or before the last day of the
Financing Contingency Period, Purchaser shall be deemed to have elected to
terminate this Agreement. The contingency set forth in this section shall be
deemed satisfied if Purchaser's prospective lender actually funds its loan on
terms and conditions acceptable to Purchaser and such funding is made
unconditionally by such lender.”
4.
Binding Effect. This Sixth Amendment shall be binding upon and inure to the
benefit of the Parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns.




Page 1 of 4

--------------------------------------------------------------------------------






SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT


5.Counterparts. This Sixth Amendment may be executed in counterparts, all of
which together shall constitute one agreement binding on all of the Parties,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.
6.Confirmation of the Purchase Agreement. Except as set forth in this Sixth
Amendment, the Purchase Agreement is not being amended, supplemented or
otherwise modified, and all of the undersigned agree that the terms, conditions
and agreements set forth in the Purchase Agreement are hereby ratified and
confirmed and shall continue in full force and effect. Any capitalized terms not
defined herein shall have the meanings ascribed to them in the Purchase
Agreement.





Page 2 of 4

--------------------------------------------------------------------------------




SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT


IN WITNESS WHEREOF, the Parties have executed this Sixth Amendment as of the day
first above written.
Seller:


WELLS/FREMONT ASSOCIATES
a Georgia Joint Venture


Piedmont Operating Partnership, LP
a Delaware limited partnership


By:Piedmont Office Realty Trust, Inc.
a Maryland corporation
Its:General Partner




By: /s/ Laura Moon
Name: Laura Moon
Its: SVP & CAO


FUND X AND FUND XI ASSOCIATES
A Georgia joint venture


By:Wells Real Estate Fund X, L.P.
a Georgia limited partnership


By:Wells Partners, L.P.
a Georgia limited partnership
as General Partner


By:Wells Capital, Inc.
a Georgia corporation
as General Partner




By: /s/ Randall D. Fretz
Name: Randall D. Fretz
Its: Sr. Vice President


By: /s/ Randall D. Fretz  
Name: Leo F. Wells, III, as General Partner, by and through Randall D. Fretz, as
attorney in fact
Buyer:


LIGHTHOUSE WORLDWIDE SOLUTIONS, INC.
a California corporation




By: /s/ Tae Yun Kim
Name:
Title:
 
 


Page 3 of 4

--------------------------------------------------------------------------------




SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT
By:Wells Real Estate Fund XI, L.P.
a Georgia limited partnership


By:Wells Partners, L.P.
a Georgia limited partnership
as General Partner


By:Wells Capital, Inc.
a Georgia corporation
as General Partner




By: /s/ Randall D. Fretz
Name: Randall D. Fretz 
Its: Sr. Vice President


By: /s/ Randall D. Fretz
Name: Leo F. Wells, III, as General Partner, by and through Randall D. Fretz, as
attorney in fact
 








Page 4 of 4